Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 1 of 16 PageID 105




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION



DERRICK RAY,

       Plaintiff,

v.                                            CASE NO.: 3:20-cv-857-J-34JRK

BRIDGESTONE RETAIL
OPERATIONS, LLC d/b/a Tires
Plus Total Car Care,

      Defendant.
_____________________________/

  DEFENDANT’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         FROM PLAINTIFF AND REQUEST FOR SANCTIONS

       Plaintiff has failed to produce basic relevant discovery that Plaintiff,

during the time he was represented by two different attorneys, did not object to

producing.     Pursuant to Rules 34 and 37, Federal Rules of Civil Procedure,

Defendant, Bridgestone Retail Operations, LLC d/b/a Tires Plus Total Car Care

(“Bridgestone”), files this Motion to Compel the Production of Documents from

Plaintiff, Derrick Ray, now proceeding pro se, 1 and requests the Court to order



       1 By Order dated January 7, 2021 (Doc. No. 18), the Court granted a Motion to Withdraw
by Plaintiff’s first counsel, Andrew Bonderud (Doc. No. 16). On the same day, January 7, 2021,
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 2 of 16 PageID 106




Plaintiff to pay attorneys’ fees and costs associated with this Motion.                   The

documents sought from Plaintiff relate directly to the issues in this case and were

originally due in December 2020.

 I.    Background

       Plaintiff commenced this action on July 31, 2020, by filing the Complaint

(Doc. No. 1) against Bridgestone for claims involving alleged race discrimination.

See Compl. ¶¶ 34-42, 44-50. The parties have engaged in discovery as follows:

       1.     On September 4, 2020, the parties entered into a Confidentiality

Agreement.

       2.     On September 22, 2020, Plaintiff served Bridgestone with his First

Request for Production of Documents and First Set of Interrogatories.

       3.     On October 2, 2020, Bridgestone provided Plaintiff, through his first

counsel, with its initial disclosures.

       4.     On October 5, 2020, Plaintiff, through his first counsel, provided

Bridgestone with his initial disclosures.


the Court entered an Order (Doc. No. 19) informing Plaintiff of some of the procedural rules
with which Plaintiff must comply even though he is proceeding pro se. By Order dated
February 25, 2021 (Doc. No. 23), the Court granted a Motion to Withdraw by Plaintiff’s second
counsel, Elroy John (Doc. No. 22). The Court entered a second Order (Doc. No. 24) reminding
Plaintiff of some of the procedural rules with which Plaintiff must comply while proceeding pro
se.
                                              2
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 3 of 16 PageID 107




      5.     On November 5, 2020, Bridgestone served Plaintiff with its First

Request for Production, First Request for Admissions, and First Set of

Interrogatories. A copy of Bridgestone’s First Request for Production is attached

as Exhibit A. A copy of Bridgestone’s First Set of Interrogatories is attached as

Exhibit B.

      6.     On November 10, 2020, Bridgestone served Plaintiff with its Second

Request for Production and Second Set of Interrogatories. A copy of

Bridgestone’s Second Request for Production is attached as Exhibit C. A copy of

Bridgestone’s Second Set of Interrogatories is attached as Exhibit D.

      7.     On November 13, 2020, Plaintiff responded to Bridgestone’s Request

for Admissions.

      8.     On November 20, 2020, the parties entered into a second

Confidentiality Agreement.

      9.     On December 3, 2020, Bridgestone responded to Plaintiff’s discovery

requests and produced documents.

      10.    On December 30, 2020, after conferring with Plaintiff’s first counsel,

Bridgestone noticed the videotaped deposition of Plaintiff for February 3, 2021.

      11.    On January 5, 2021, after Plaintiff’s first counsel conferred with

                                         3
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 4 of 16 PageID 108




Bridgestone, Plaintiff noticed the depositions of Bridgestone employees Ashley

Feliciano and Jon Hummel for January 21, 2021.

      12.    Eight days before Plaintiff’s scheduled deposition, on January 26,

2021, Plaintiff, through his second counsel, served his Responses to Bridgestone’s

First and Second Requests for Production and Plaintiff’s Unverified Answers to

Bridgestone’s First and Second Sets of Interrogatories. A copy of Plaintiff’s

Responses to Bridgestone’s First and Second Requests for Production is attached

as Exhibit E. A copy of Plaintiff’s Unverified Answers to Bridgestone’s First and

Second Sets of Interrogatories is attached as Exhibit F.

      13.    On this same date, January 26, 2021, Plaintiff’s second counsel sent

Bridgestone a weblink with seven items: five PDF files and two MOV files as

follows:

             a.    Ray D – App. For Title (GMC)
             b.    Ray D – Auto Insurance ID
             c.    Ray D – Auto Insurance Policy History
             d.    Ray D – Vehicle Reg
             e.    Ray D – Vehicle Registration (GMC)
             f.    IMG_0690
             g.    IMG_0691.

      14.    On February 2, 2021, one day before Plaintiff’s scheduled deposition,

Plaintiff, through his second counsel, served Plaintiff’s Verified Answers to

                                         4
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 5 of 16 PageID 109




Defendant’s First and Second Sets of Interrogatories and produced one

additional PDF file: Ray-D – July 2020 Phone Logs. A copy of Plaintiff’s Verified

Responses to Defendant’s First and Second Interrogatories is attached as Exhibit

G.

      15.   During Plaintiff’s deposition on February 3, 2021, Bridgestone

reminded Plaintiff and his second counsel of Plaintiff’s outstanding discovery

and specifically requested the following items that Plaintiff mentioned during his

deposition and that were encompassed in Bridgestone’s requests:

            a.     Receipts for the four tires.
            b.     Papers that Plaintiff had in his back pocket in the store on July
                   24, 2020.
            c.     Information regarding Plaintiff’s four Chase Bank accounts –
                   two personal and two business accounts.
            d.     Plaintiff’s text messages with Ed Henderson.

      16.   On February 8, 2021, Plaintiff, through his second counsel, served

Bridgestone with a Notice of Video-Recorded Deposition of Defendant,

Bridgestone Retail Operations, LLC, d/b/a Tires Plus Total Car Care, and Request

for Production Pursuant to Federal Rules of Civil Procedure 30(b)(6) and 34(a).

      17.   On February 10, 2021, the parties participated in a mediation but

were unable to resolve the matter. (See Doc. No. 21.)

      18.   On February 18, 2021, Bridgestone and Plaintiff’s second counsel
                                         5
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 6 of 16 PageID 110




conferred via telephone regarding outstanding discovery.        Plaintiff’s second

counsel indicated he planned to move to withdraw but would assist in the

meantime with Plaintiff’s outstanding discovery.

      19.     On February 19, 2021, Bridgestone emailed Plaintiff’s second counsel

to confirm the telephone conferral and again request the outstanding discovery.

Bridgestone emailed a detailed list of the outstanding discovery. Bridgestone

asked Plaintiff’s second counsel to forward Plaintiff the email with Bridgestone’s

detailed request for production.

      20.     On March 10, 2021, Bridgestone responded to Plaintiff’s 30(b)(6)

Request for Production.

      21.     Pursuant to Rule 37, Federal Rules of Civil Procedure, and Rule

3.01(g), Local Rules of the United States District, Middle District of Florida, on

March 10, 2021, Bridgestone sent Plaintiff a letter, via email and certified mail,

requesting that Plaintiff comply with Bridgestone’s First and Second Requests for

Production.

      22.     On March 19, 2021, undersigned counsel and Plaintiff, now pro se,

agreed that Plaintiff would deliver outstanding discovery to counsel on March

22, 2021.   Plaintiff telephoned counsel’s office on March 22, 2021 to inform

                                         6
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 7 of 16 PageID 111




counsel he would not be delivering any additional discovery.

      23.    Pursuant to Rule 37(a)(1), Federal Rules of Civil Procedure,

undersigned counsel for Bridgestone has conferred in good faith with Plaintiff

via telephone at least twice, and more frequently via email (as recently as April 1,

2021) to obtain the outstanding discovery without Court intervention.

      24.    Plaintiff’s discovery remains outstanding.

II.   Legal Standard

      “Generally, a party is entitled to discovery relevant to the subject matter of

the lawsuit, so long as it ‘appears reasonably calculated to lead to the discovery

of admissible evidence.’” Hubbard v. R-Macs, Inc., No. 3:07-CV-609-J-16JRK, 2008

WL 11336838, at *1 (M.D. Fla. Apr. 21, 2008) (Klindt, J.) (quoting Fed. R. Civ. P.

26(b)(1)).   Rule 26(b)(1), Federal Rules of Civil Procedure (“Rule(s)”) is

interpreted broadly and construed liberally. Id. Rule 34 permits a party to serve

on any other party a request to produce documents. If a party fails to produce

the requested documents, the requesting party may move the court to compel

production in accordance with Rule 37.

      The requesting party must demonstrate that the request “‘is relevant, i.e.,

calculated to lead to admissible evidence.’” Fluker v. Allied Auto. Grp., Nos. 3:06-

                                         7
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 8 of 16 PageID 112




cv-119-J-32JRK, 3:06-cv-434-J-32JRK, 3:06-cv-1105-J-32JRK, 3:07-cv-831-J-32JRK,

2009 WL 10670759, at *4 (M.D. Fla. Jan. 15, 2009) (Klindt, J.) (quoting Shearson

Lehman Hutton, Inc. v. Lambros, 135 F.R.D. 195, 198 (M.D. Fla. 1990)). Motions to

compel are committed to the sound discretion of the Court. Fluker, 2009 WL

10670759, at *4 (citing Com. Union Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir.

1984)). If the Court grants a motion to compel, or if the discovery is provided

after the motion was filed, “the court must, after giving an opportunity to be

heard, require the party . . . whose conduct necessitated the motion . . . to pay the

movant’s reasonable expenses incurred in making the motion, including

attorney’s fees.” Fed. R. Civ. P. 37(a)(5).

III.   Discussion

       A.    Outstanding discovery

       Bridgestone requests that the Court compel Plaintiff to produce the

following outstanding discovery:

       1.    Bridgestone’s First Request for Production of Documents:

             Request No. 1: All documents reviewed, referred to, or relied
             upon in connection with the preparation of your answers to
             Bridgestone’s First Set of Interrogatories.

             Plaintiff’s Response: See responsive documents forwarded
             contemporaneously with this filing via weblink.

                                              8
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 9 of 16 PageID 113




            Request No. 2: All documents identified and/or listed in your
            answers to Bridgestone’s First Set of Interrogatories.

            Plaintiff’s Response: See responsive documents forwarded
            contemporaneously with this filing via weblink.

            Request No. 5: All communications, diaries, notes, records,
            memoranda, records, telephone or other conversations that
            you prepared, maintained or kept, or participated in
            preparing, maintaining or keeping, regarding the lawsuit, the
            Defendant, any of Defendant’s employees, and/or any of
            Defendant’s retail stores.

            Plaintiff’s Response: See responsive documents forwarded
            contemporaneously with this filing via weblink.

            Request No. 9: All documents that support, refer, or relate to
            Plaintiff’s allegations that Bridgestone or Bridgestone’s
            employees discriminated against you, or any reporting by you
            of issues relating to discrimination.

            Plaintiff’s Response: See responsive documents forwarded
            contemporaneously with this filing via weblink.

            Request No. 13: All documents and correspondence relating
            to the 1986 Chevy Caprice, referred to as Plaintiff’s “project
            car,” as alleged in the Complaint at paragraphs six and seven,
            including, but not limited to, all titles of ownership,
            registrations, license plate documentation, insurance
            documentation, bills of sale, receipts, receipts for auto parts
            and equipment used with or installed on the vehicle, and all
            other service records.

            Plaintiff’s Response: See responsive documents forwarded
            contemporaneously with this filing via weblink.




                                       9
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 10 of 16 PageID 114




            Request No. 15: All documents, including telephone records,
            relating to the telephone calls alleged in the Complaint at
            paragraphs ten through fourteen.

            Plaintiff’s Response: Objection, vague. Without waiving the
            foregoing objection, see responsive documents forwarded
            contemporaneously with this filing via weblink.

            Request No. 16: All financial records supporting that Plaintiff
            had sufficient funds available on July 24, 2020 to purchase the
            four tires at $62.00 each, plus tax.

            Plaintiff’s Response: See responsive documents forwarded
            contemporaneously with this filing via weblink.

            Request No. 18: Copies of all non-privileged written and
            electronic letters, correspondence, messages, emails, and text
            messages that Plaintiff sent to any other person or entity that
            relates to any of the allegations in the Complaint or any facts
            that are relevant to any claims or defenses in the Lawsuit.

            Plaintiff’s Response: See responsive documents forwarded
            contemporaneously with this filing via weblink.

            Request No. 19: Copies of all documents received in response
            to any subpoena issued by Plaintiff or Plaintiff’s counsel in
            connection with the Lawsuit.

            Plaintiff’s Response: None.

            Request No. 20: Pursuant to the right to inspect property
            under Rule 34, Defendant Requests that Plaintiff make the
            “project car,” as alleged in the Complaint at paragraphs six
            and seven, available for inspection by Defendant and its
            representatives at a mutually agreeable time and place.




                                          10
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 11 of 16 PageID 115




              Plaintiff’s Response: None. 2

       2.     Bridgestone’s Second Request for Production of Documents:

              Request No. 2: All documents relating to each vehicle
              identified in response to Interrogatory Number 1 of
              Bridgestone’s Second Set of Interrogatories to Plaintiff,
              including, but not limited to, all titles of ownership,
              registrations, license plate documentation, insurance
              documentation, bills of sale, receipts, receipts for auto parts
              and equipment used with or installed on the vehicle, and all
              other service records.

              Plaintiff’s Response:    See    responsive        documents
              contemporaneously forwarded with this filing via weblink.

       3.     Outstanding discovery mentioned during Plaintiff’s
              deposition, which were encompassed within Bridgestone’s
              requests for documents:

              a.     Receipts for the four tires.

              b.     Papers that Plaintiff had in his back pocket in the store
                     on July 24, 2020.

              c.     Information regarding Plaintiff’s four Chase Bank
                     accounts – two personal and two business accounts.

              d.     Plaintiff’s text messages with Ed Henderson.

       4.     Clearer copies of the following two PDF files:

              a.     Ray D – App for Title (GMC).pdf

              b.     Ray D – Vehicle Registration (GMC).pdf.




       2
          It appears the responses to requests 19 and 20 may have been combined.
 Plaintiff should provide sufficient answers to each request.

                                           11
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 12 of 16 PageID 116




       B.    The Court should compel Plaintiff to produce the outstanding
             discovery.
       The outstanding discovery is directly related to the issues in this case.

 Except in Plaintiff’s response to Request No. 15, Plaintiff did not object to

 producing the outstanding discovery.       Rather, Plaintiff represented that the

 responsive documents were sent through the weblink sent contemporaneously

 with Plaintiff’s responses. That is incorrect. The weblink contained just the

 following seven items:


       1.    Ray D – App. For Title (GMC)
       2.    Ray D – Auto Insurance ID
       3.    Ray D – Auto Insurance Policy History
       4.    Ray D – Vehicle Reg
       5.    Ray D – Vehicle Registration (GMC)
       6.    IMG_0690
       7.    IMG_0691.

 An eighth item (Ray D – July 2020 Phone Logs) was provided later by email. The

 “Ray D – App. For Title (GMC)” is partially cut off at the top of the document,

 and “Ray D – Vehicle Registration (GMC)” is partially cut off on both the right

 and left sides.   The eight documents do not respond to all of Bridgestone’s

 discovery requests.

       Regarding Request No. 15, Plaintiff responded, “Objection, vague” but

 represented that he sent responsive documents in the weblink.          The only
                                       12
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 13 of 16 PageID 117




 document responsive to that request, however, was not included in the weblink

 but was provided to Bridgestone by email seven days later. “Ray D – July 2020

 Phone Logs” is a four-page document listing “Text / instant messaging” and

 “Multimedia message” from July 14, 2020 through July 27, 2020. It is unclear

 from the document what telephone number the document relates to, and it

 appears that no telephone calls are included in the document as requested in

 Request No. 15. This is relevant because Plaintiff testified that he used his cell

 phone to call Bridgestone multiple times before the incident and to call a

 customer service line after the incident. See Deposition of Derrick Ray 60:3-61:11,

 71:13-72:10, a copy of which is attached as Exhibit H. Bridgestone requests that

 the Court compel Plaintiff to produce all responsive documents to Bridgestone’s

 discovery requests listed above.

       C.    The Court should award attorneys’ fees and costs against Plaintiff
             and in favor of Bridgestone.
       Pursuant to Rule 37(a)(5), Federal Rules of Civil Procedure, if the Court

 grants this Motion to Compel Bridgestone respectfully requests that the Court

 order Plaintiff to pay all attorneys’ fees and costs associated with this Motion.

 Bridgestone attempted to obtain the outstanding discovery through Plaintiff’s

 two former attorneys and through Plaintiff directly. Bridgestone has extended

                                         13
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 14 of 16 PageID 118




 professional courtesies to Plaintiff’s former attorneys.         Bridgestone has

 repeatedly extended courtesies to Plaintiff during his tenure as a pro se litigant.

 Plaintiff has left Bridgestone no choice but to ask the Court to compel him to

 produce the discovery. The Court should not require Bridgestone to pay the

 costs and attorneys’ fees associated with bringing this Motion to Compel,

 especially considering the numerous deadline extensions. Plaintiff refuses to

 produce the most basic relevant discovery, most of which Plaintiff acknowledges

 possessing and, through his first and second counsel, did not object to

 producing.


 IV.   Conclusion

       Bridgestone requests that the Court order Plaintiff to produce all

 outstanding discovery and pay for Bridgestone’s attorneys’ fees and costs

 associated with this Motion.

                          Local Rule 3.01(g) Certification

       Defendant has conferred with Plaintiff via email and telephone regarding

 the relief sought in this Motion to Compel. Plaintiff opposes the relief sought in

 this Motion to Compel.




                                         14
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 15 of 16 PageID 119




                     BEDELL, DITTMAR, DeVAULT, PILLANS & COXE
                            Professional Association

                        By: s/Brian T. Coughlin
                              Brian T. Coughlin
                              Florida Bar No. 713732
                              btc@bedellfirm.com
                              Valeen M. Arena
                              Florida Bar No. 117594
                              vma@bedellfirm.com
                              The Bedell Building
                              101 East Adams Street
                              Jacksonville, Florida 32202
                              Telephone: (904) 353-0211

                        Counsel for Defendant, Bridgestone Retail Operations,
                        LLC d/b/a Tires Plus Total Car Care




                                      15
Case 3:20-cv-00857-MMH-JRK Document 25 Filed 04/06/21 Page 16 of 16 PageID 120




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of April 2021, a true and correct
 copy of the foregoing was filed with the Clerk of Court using the CM/ECF
 system, which will send a notice of electronic filing to Plaintiff Derrick Ray. I
 further certify that I served the foregoing via certified mail to the following:

             Derrick Ray
             8990 U.S. 1 N.
             Saint Augustine, FL 32095
             Derrickray1979@gmail.com

                                      s/Brian T. Coughlin
                                      Brian T. Coughlin
                                      btc@bedellfirm.com
                                      The Bedell Building
                                      101 East Adams Street
                                      Jacksonville, Florida 32202
                                      Telephone: (904) 353-0211




                                        16
